DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "wherein each of the microlens arrays of the stack" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 depends upon claims 1 and 16 and neither claim discloses “a microlens array”.  Claim 16 does recite “a stack of at least two optical arrays,” and therefore claim 20 will be interpreted as intending to recite "wherein each of the optical arrays of the stack". 
As to claim 21, this claim depends upon claim 20, and also recites “wherein the microlens arrays of the stack”, and rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 13-15 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2018/0275402 by Popovich et al. (“Popovich”).

As to claim 1, Popovich discloses an augmented reality device (Popovich, light field displays in applications such as virtual reality and augmented reality, Figures 1A-2E, ¶ [0005]), comprising: 
a multi-view picture generation unit (Popovich, microdisplay panel 151, Figure 2A) configured to generate a multi-view picture comprising single-view images having respective individual optical characteristics (Popovich, Referring to FIG. 2E at any time on element of the fold grating array, for example 161 and one element of the adjacent row of output array elements, for example one of 162-163, is in its active (that is, diffracting) state. At the same time the microdisplay displays image information corresponding to a particular field of view region or tile. The active element diffracts the image light out of the waveguide 160 to form an image region on the holographic diffuser. Figure 2E, ¶ [0057]), and generate an exit pupil comprising the generated multi-view picture (Popovich, The output grating array is overlaid by a holographic diffuser layer 166, holographic microlens array 167 and an eye tracker comprising separated waveguides for illumination 168 and detection 169… By switching each element of the output grating in turn with the input image updated accordingly a composite image is provided at the holographic diffuser during an eye integration time. The subsequently imaging of this intermediate image by the microlens array forms the viewable light field image, Figure 2A, ¶ [0057]); 
a waveguide (Popovich, waveguide 160, Figure 2A) configured to replicate the exit pupil generated by the multi-view picture generation unit (Popovich, At the same time the microdisplay displays image information corresponding to a particular field of view region or tile. The active element diffracts the image light out of the waveguide 160 to form an image region on the holographic diffuser… The subsequent beam propagation from source to microdisplay and from microdisplay to the holographic diffuser is in collimated space with the image formed on the holographic diffuser having a resolution substantially equal to that of the microdisplay. Figure 2A, ¶ [0057]); and 
an eyebox viewing zone generation unit (Popovich, holographic microlens array 167, Figure 2A) configured to separate the single-view images based on the individual characteristics, and generate a three-dimensional (3D) image by outputting the single-view images in viewing zones in an eyebox corresponding to views of the single-view images (Popovich, The output grating array is overlaid by a holographic diffuser layer 166, holographic microlens array 167 and an eye tracker comprising separated waveguides for illumination 168 and detection 169… By switching each element of the output grating in turn with the input image updated accordingly a composite image is provided at the holographic diffuser during an eye integration time. The subsequently imaging of this intermediate image by the microlens array forms the viewable light field image, Figure 2A, ¶ [0057])(Popovich, Light field displays convert the phase distribution of a wavefront into angular distribution of light rays allowing the correction perception of a 3D scene. ¶ [0004]).  
As to claim 2, Popovich discloses the augmented reality device wherein the single-view images have a same field of view (FOV) (Popovich, At the same time the microdisplay displays image information corresponding to a particular field of view region or tile. The active element diffracts the image light out of the waveguide 160 to form an image region on the holographic diffuser. Figure 2A, ¶ [0057]).
As to claim 9, Popovich discloses the augmented reality device wherein the waveguide is configured to perform X-axial replication and Y-axial replication at different times or simultaneously, in replicating the exit pupil (Popovich, FIG. 1 can provide 100°×50° field of view light field display using four waveguide layers each providing a pupil expanded 25°×50° tile.  This applies to a monochrome display. If we assume that reasonable colour gamut can be provided by have separate waveguides for red and blue/green the number of layers is increased by ×2. However, multiplexing (in angular or colour space) decreases the number of layers by ×2. Figure 1, ¶ [0055]). Popovich teaches the expanding of the image in both the x and y directions.
As to claim 13, Popovich discloses the augmented reality device wherein the multi-view picture generation unit is further configured to generate RGB images, and the waveguide comprises a combination of three waveguides, each of which translates an image of one color of the RGB images (Popovich, FIG. 1 can provide 100°×50° field of view light field display using four waveguide layers each providing a pupil expanded 25°×50° tile.  This applies to a monochrome display. If we assume that reasonable colour gamut can be provided by have separate waveguides for red and blue/green the number of layers is increased by ×2. However, multiplexing (in angular or colour space) decreases the number of layers by ×2. Figure 1, ¶ [0055]) (Popovich, in one embodiment separate waveguides are provided for red, green and blue image light. ¶ [0010]).
As to claim 14, Popovich discloses the augmented reality device wherein the multi-view picture generation unit is further configured to generate RGB images, and the waveguide comprises a combination of a first waveguide configure to translate an image of at least one color of the RGB image, and a second waveguide configured to an image of at least two colors of the RGB images (Popovich, FIG. 1 can provide 100°×50° field of view light field display using four waveguide layers each providing a pupil expanded 25°×50° tile.  This applies to a monochrome display. If we assume that reasonable colour gamut can be provided by have separate waveguides for red and blue/green the number of layers is increased by ×2. However, multiplexing (in angular or colour space) decreases the number of layers by ×2. Figure 1, ¶ [0055]).  Popovich teaches a waveguide for red and a separate waveguide for blue/green.
As to claim 15, Popovich discloses the augmented reality device wherein the multi-view picture generation unit is further configured to generate RGB images, and the waveguide comprises a single waveguide configured to translation a combined image of the RGB images (Popovich, At the same time the microdisplay displays image information corresponding to a particular field of view region or tile. The active element diffracts the image light out of the waveguide 160 to form an image region on the holographic diffuser… The subsequent beam propagation from source to microdisplay and from microdisplay to the holographic diffuser is in collimated space with the image formed on the holographic diffuser having a resolution substantially equal to that of the microdisplay. Figure 2A, ¶ [0057]).  
As to claim 32, Popovich discloses an image generation method, comprising:
generating a multi-view picture (Popovich, microdisplay panel 151, Figure 2A) comprising single-view images having respective individual optical characteristics (Popovich, Referring to FIG. 2E at any time on element of the fold grating array, for example 161 and one element of the adjacent row of output array elements, for example one of 162-163, is in its active (that is, diffracting) state. At the same time the microdisplay displays image information corresponding to a particular field of view region or tile. The active element diffracts the image light out of the waveguide 160 to form an image region on the holographic diffuser. Figure 2E, ¶ [0057]); 
generating an exit pupil comprising the generated multi-view picture (Popovich, The output grating array is overlaid by a holographic diffuser layer 166, holographic microlens array 167 and an eye tracker comprising separated waveguides for illumination 168 and detection 169… By switching each element of the output grating in turn with the input image updated accordingly a composite image is provided at the holographic diffuser during an eye integration time. The subsequently imaging of this intermediate image by the microlens array forms the viewable light field image, Figure 2A, ¶ [0057]);  
replicating the exit pupil using a waveguide (Popovich, waveguide 160, Figure 2A) (Popovich, At the same time the microdisplay displays image information corresponding to a particular field of view region or tile. The active element diffracts the image light out of the waveguide 160 to form an image region on the holographic diffuser… The subsequent beam propagation from source to microdisplay and from microdisplay to the holographic diffuser is in collimated space with the image formed on the holographic diffuser having a resolution substantially equal to that of the microdisplay. Figure 2A, ¶ [0057]); 
separating the single-view images based on the individual optical characteristics (Popovich, The output grating array is overlaid by a holographic diffuser layer 166, holographic microlens array 167 and an eye tracker comprising separated waveguides for illumination 168 and detection 169… By switching each element of the output grating in turn with the input image updated accordingly a composite image is provided at the holographic diffuser during an eye integration time. The subsequently imaging of this intermediate image by the microlens array forms the viewable light field image, Figure 2A, ¶ [0057])(Popovich, Light field displays convert the phase distribution of a wavefront into angular distribution of light rays allowing the correction perception of a 3D scene. ¶ [0004]); and 
generating a three-dimensional (3D) image by outputting the single-view images in viewing zones in an eyebox corresponding to views of the single-view images (Popovich, The output grating array is overlaid by a holographic diffuser layer 166, holographic microlens array 167 and an eye tracker comprising separated waveguides for illumination 168 and detection 169… By switching each element of the output grating in turn with the input image updated accordingly a composite image is provided at the holographic diffuser during an eye integration time. The subsequently imaging of this intermediate image by the microlens array forms the viewable light field image, Figure 2A, ¶ [0057])(Popovich, Light field displays convert the phase distribution of a wavefront into angular distribution of light rays allowing the correction perception of a 3D scene. ¶ [0004]).  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0275402 by Popovich et al. (“Popovich”) in view of U.S. Pub. No. 2018/0120559 by Yeoh et al. (“Yeoh”).

As to claim 3, Popovich discloses the augmented reality device with a microdisplay panel 151 providing a light/image source (Figure 2A). 
However, Popovich does not expressly disclose wherein the multi-view picture generation unit comprises at least one light source, a beam combiner, at least one image source, and projection optics.  
Yeoh teaches an image display system wherein the multi-view picture generation unit (Yeoh, light engine 1400, Figure 14) comprises at least one light source (Yeoh, red laser diode 1406, green laser diode 1408, and blue laser diode 1410, Figure 14), a beam combiner (Yeoh, dichroic beam combiner 1412, Figure 14), at least one image source (Yeoh, first beam source 1402 and second beam source 1404, Figure 14), and projection optics (Yeoh, first output lens 1414a, Figure 14).  
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Popovich’s microdisplay panel to include Yeoh’s light engine because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Popovich’s microdisplay panel and Yeoh’s light engine perform the same general and predictable function, the predictable function being providing a display source for an augmented reality display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Popovich’s microdisplay panel by replacing it with Yeoh’s light engine. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Popovich, as modified by Yeoh, teaches the light sources feeding into a beam combiner and lens to present and image.
As to claim 4, Popovich does not expressly disclose the augmented reality device wherein the multi-view picture generation unit comprises at least two light sources, each configured to emit light with one wavelength or with different wavelengths, and the at least two light sources are configured to emit light simultaneously or in an alternating manner according to a control signal.  
Yeoh teaches an image display system wherein the multi-view picture generation unit (Yeoh, light engine 1400, Figure 14) comprises at least two light sources (Yeoh, red laser diode 1406, green laser diode 1408, and blue laser diode 1410, Figure 14), each configured to emit light with one wavelength or with different wavelengths, and the at least two light sources are configured to emit light simultaneously or in an alternating manner according to a control signal.  As shown in figure 14 of Yeoh, each of the laser diodes are of different colors which correspond to different wavelengths.  In addition, the laser diodes are configured to emit light together as they are combined in the dichroic beam combiner 1412.
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Popovich’s microdisplay panel to include Yeoh’s light engine because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Popovich’s microdisplay panel and Yeoh’s light engine perform the same general and predictable function, the predictable function being providing a display source for an augmented reality display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Popovich’s microdisplay panel by replacing it with Yeoh’s light engine. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Popovich, as modified by Yeoh, teaches the light sources with different colors/wavelengths which project into the beam combiner to produce an image.
As to claim 5, Popovich, as modified by Yeoh, teaches the augmented reality device wherein the beam combiner (Yeoh, dichroic beam combiner 1412, Figure 14) is configured to mix and combine light from different light sources and output the mixed light to the image source (Yeoh, first beam source 1402 and second beam source 1404, Figure 14).  As shown in figure 14 of Yeoh, the dichroic beam combiner 1412 combines light from each of the differently colored laser diodes. In addition, the motivation used is the same as in the rejection of claim 3.
As to claim 6, Popovich, as modified by Yeoh, teaches the augmented reality device wherein the beam combiner (Yeoh, dichroic beam combiner 1412, Figure 14) is an optical element with a reflective coating that allows the light to be reflected or redirected in a predetermined direction (Yeoh, upper beam folding mirror surface 1420 and lower beam folding mirror surface 1418, Figure 14).  As shown in figure 14 of Yeoh, the dichroic beam combiner 1412 reflects the light out a single direction toward the beam deflecting lens 1414a. In addition, the motivation used is the same as in the rejection of claim 3.
As to claim 7, Popovich, as modified by Yeoh, teaches the augmented reality device wherein the optical element is a glass plate with a dichroic coating or with a coating having prismatic or diffraction patterns (Yeoh, dichroic beam combiner 1412, Figure 14)(Yeoh, The beam folding mirror surfaces 1418, 1420 may be Total Internal Reflection (TIR) surfaces or metallized surfaces, for example. A blue band reflecting dichroic mirror 1424 tilted at +45 degrees and a red band reflecting dichroic mirror 1426 tilted at −45 degrees are embedded in the in the dichroic beam combiner 1412. The dichroic beam combiner 1412 may be made from multiple piece of optical glass that are coated with dichroic coatings and joined with optical cement. Figure 14, ¶ [0099]).  In addition, the motivation used is the same as in the rejection of claim 3.
As to claim 8, Popovich, as modified by Yeoh, teaches the augmented reality device wherein the beam combiner is a waveguide-based combiner (Yeoh, dichroic beam combiner 1412, Figure 14). As shown in figure 14 of Yeoh, the dichroic beam combiner 1412 is a waveguide as it guides light through the combiner to an exit area. In addition, the motivation used is the same as in the rejection of claim 3.
As to claim 10, Popovich does not expressly disclose the augmented reality device wherein the waveguide corresponds to a flat substrate with an in-coupling element, an expander, and an out-coupling element embedded therein.  
Yeoh teaches an image display system wherein the waveguide (Yeoh, eyepiece waveguide 1006, Figure 10) corresponds to a flat substrate with an in-coupling element (Yeoh, in-coupling prism 1012, Figure 10), an expander (Yeoh, orthogonal pupil expander 1016, Figure 10), and an out-coupling element embedded therein (Yeoh, The orthogonal pupil expander 1016 incrementally reflects portions of the beam 1011, 1115 perpendicularly to the plane of the paper towards an exit pupil expander (not shown) which takes the form of a diffractive optical element (e.g., grating) which redirects light out of the eyepiece waveguide 1006 toward a user's eye. Figure 10, ¶ [0093]).  
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Popovich’s waveguide to include Yeoh’s eyepiece waveguide because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Popovich’s waveguide and Yeoh’s eyepiece waveguide perform the same general and predictable function, the predictable function being providing a waveguide for a augmented reality display system. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Popovich’s waveguide by replacing it with Yeoh’s eyepiece waveguide. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Popovich, as modified by Yeoh, teaches the waveguide with the in-coupling element, expander, and out-coupling element.
As to claim 11, Popovich, as modified by Yeoh, teaches the augmented reality device wherein the in-coupling element is configured to in-couple light into the waveguide with a first predetermined angle (Yeoh, The beams 1111, 1115 are propagated through the in-coupling prism 1112 into the eyepiece waveguide 1006 at angles above the critical angle for total internal reflection and experience multiple reflections at the first surface 1116 and an opposite second surface 1018 of the eyepiece waveguide 1006 while propagating along the eyepiece waveguide 1006. Figure 10, ¶ [0093]), the expander is configured to replicate the exit pupil within the waveguide (Yeoh, Ultimately the beams 1011, 1115 reach an orthogonal pupil expander 1016 which takes the form of a diffraction grating with grooves extending in a plane perpendicular to the plane of the drawing sheet and within that plane at 45 degrees with respect to the perpendicular to plane of the drawing sheet. Figure 10, ¶ [0093]), and the out-coupling element is configured to out-couple the light from the waveguide with a second predetermined angle (Yeoh, The orthogonal pupil expander 1016 incrementally reflects portions of the beam 1011, 1115 perpendicularly to the plane of the paper towards an exit pupil expander (not shown) which takes the form of a diffractive optical element (e.g., grating) which redirects light out of the eyepiece waveguide 1006 toward a user's eye. Figure 10, ¶ [0093]).  In addition, the motivation used is the same as in the rejection of claim 10.
As to claim 12, Popovich, as modified by Yeoh, teaches the augmented reality device wherein the waveguide is further configured to perform simultaneous exit pupil replication along X and Y axes, and the expander, the in-coupling element, and the out-coupling element are combined in one optical element in a form of a diffraction element (Yeoh, The orthogonal pupil expander 1016 incrementally reflects portions of the beam 1011, 1115 perpendicularly to the plane of the paper towards an exit pupil expander (not shown) which takes the form of a diffractive optical element (e.g., grating) which redirects light out of the eyepiece waveguide 1006 toward a user's eye. Figure 10, ¶ [0093]).  In addition, the motivation used is the same as in the rejection of claim 10.



Allowable Subject Matter
Claims 16-19 and 22-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As to dependent claim 16, Popovich (U.S. Pub. No. 2018/0275402) does not expressly teach the augmented reality device wherein the eyebox viewing zone generation unit comprises a stack of at least two optical arrays, and a spatial mask configured to perform light filtering based on the individual optical characteristics.  
	Yeoh (U.S. Pub. No. 2018/0120559) teaches wherein the eyebox viewing zone generation unit comprises a stack of at least two optical arrays (Yeoh, The diffraction grating 1009 may for example take the form of a stack of 6 Cholesteric Liquid Crystal Gratings (CLCGs) with each of the six have a helical pitch tuned to a particular spectral component (e.g., one of the R1, G1, B1; R2, G2, B2 components) and have a grating (lateral) pitch set according to a designed diffraction angle. Figure 10, ¶ [0092]).
However, Popovich and Yeoh do not teach a spatial mask configured to perform light filtering based on the individual optical characteristics.  In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 17-19 and 22-31, these claims are objected to for the same reasons as they depend upon claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2020/0073120 by von Spiegel et al. teaches a head-up display which includes an optical multiplier to multiple the images to present on the windshield.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691